I come before this highest forum of the United Nations as the representative of the Government of Guatemala and of the President of the Republic, Alejandro Maldonado Aguirre. I greet Mr. Mogens Lykketoft, President of the General Assembly at its seventieth session. With his vast experience and well- known skill he can lead ably.
I want to begin my statement by expressing the grief and sorrow of the people and the Government of Guatemala after the tragedy that occurred last Thursday night, 1 October, when a landslide buried at least 125 homes, and in two hours killed 33 people and caused the disappearance of approximately 600 other citizens, as well as a considerable number of injured, in a town near Guatemala City. The landslide occurred as the result of the heavy rains that have plagued Guatemala after nearly 12 weeks of extreme drought, which caused serious damage to the country’s agricultural sector. Our rescue teams are now searching for survivors. More than 616 rescuers are participating, and the citizenry
15-29946 21/33

A/70/PV.28 03/10/2015
is providing invaluable and exemplary support. We are grateful for the international solidarity that the world has shown following that tragedy.
During the United Nations Sustainable Development Summit, the Vice-President of Guatemala described the momentous events that have taken place in our country over the past several months, which represent a watershed in our political history (see A/70/ PV.6). He described how, beginning in April, the people of Guatemala took to the streets in huge numbers to demonstrate their complete rejection of corruption and their indignation at the collapse of an economic, social and political system that was incapable of overcoming poverty and segregation of all kinds that revealed grave flaws in our system of governance.
It is important to stress the pluralistic, mass nature of the civic movement and especially its peaceful character. There was not a single incident of violence during four months of protest. In fact, the protests lasted 22 weeks, during which the collective civic behaviour was exemplary, without incidents of any sort, without vandalism and without a single act of aggression of any kind.
That great popular movement led to the resignation and trial of the Vice-President and, subsequently, the President of the Republic, along with other Government officials and individuals. In that regard, it is important to stress the role that the United Nations played through the International Commission against Impunity in Guatemala — known as CICIG —in support of the Public Prosecutor’s Office. As a result of the foregoing, and with our Political Constitution as its framework, a process was developed that culminated in the appointment of President Alejandro Maldonado Aguirre on 3 September and the election of Vice-President Juan Alfonso Fuentes Soria on 16 September. They now have the responsibility of leading the country towards the transfer of presidential power on 14 January 2016.
I would like to underscore that despite the serious challenges that arose, our laws and legally constituted institutions responded. The constitutional order remained intact and no laws were violated. The constitutional mechanisms, the system of justice, the electoral system and the social media all functioned, and in general terms, our participatory democracy proved its strength.
All of these factors affected the results of the general elections held on 6 September and had an
impact on voter turnout, which was the highest it has been since the return to democracy 30 years ago. Those important gains belong to all Guatemalans, who are demanding deep and immediate changes. Their expectations are high, and they hope to see concrete results benefiting citizens in a short time, both from the current transitional Government and from the one that will be elected in the second round of voting, which we will hold on 25 October.
The various sectors of Guatemalan society are demanding the urgent reform of certain laws, including those governing the civil service, the electoral process and political parties, legal education and State contracts. But perhaps the most important aspect is the social impact of the collective realization that Guatemala needs to aim for a future built on a genuine, solid rule of law. As we stated when we took the floor during the Summit to adopt the 2030 Agenda for Sustainable Development (resolution 70/1):
“The invisible Guatemala, made up of indigenous peoples and peasants who have been marginalized by the system, has not been satisfied with the resigned approach taken by their leaders; it has flooded the streets to warn that the amendment of a few laws is not enough. They demand reforms of the State for a profound transformation of the economic, social and political system that would allow them to overcome poverty, exclusion and racism, thereby developing a true concept of national and international solidarity, an essential element of peace and security.” (A/70/PV.6, p. 4)
It is therefore important for the Guatemalan State to respond appropriately to the population’s demands to be able to consolidate our democracy on the foundation created by that extraordinary movement and to achieve a more peaceful, less exclusionary and more equitable society.
Another of the main challenges facing the State of Guatemala is to create better living conditions for its citizens in order to avoid the exodus of so many who must seek better horizons abroad. Migration should be an option, not an obligation. Approximately 2 million Guatemalans currently live outside the country, most of them in the United States of America. That is a long-standing phenomenon, but now one of the biggest concerns is the growing migration of boys and girls who travel by themselves, primarily with the goal of family reunification. Our countries should do their
22/33 15-29946

03/10/2015 A/70/PV.28
best to see that such children remain at home instead of risking their lives.
Guatemala, Honduras and El Salvador make up Central America’s Northern Triangle. With the support of the Inter-American Development Bank and the Government of the United States of America, we have been developing the Plan of the Alliance for Prosperity, whose goal is to deal with the deepest roots of migration and to serve as a framework that offers new and better economic prospects; build the conditions for better civil security; create a social safety network for the most vulnerable groups of our societies; and strengthen our democratic institutions. In our draft budgets for 2016, the three countries have planned for approximately $2.8 million to implement the Plan.
There is shared responsibility among the countries of origin, transit and destination. Comprehensive immigration reform in the United States of America is inevitable. It is a matter of principles and respect for human rights. We appreciate the efforts of President Barack Obama, and I take this opportunity to reiterate my Government’s call for the approval of Temporary Protected Status, known as TPS, for Guatemalan immigrants. The State of Guatemala, for its part, needs to broaden its consular network as soon as possible, especially in the countries of North America, in order to offer protection and consular services to its citizens.
One of the main causes of migration is natural disasters. This year again, the long drought and the delay in rains in the first harvest have impacted food security in the most vulnerable homes. More than 120,000 families are currently affected, representing more than 600,000 people who lack food for subsistence. We are grateful for the cooperation that we have received and call for more, basically because on top of chronic poverty come natural disasters, and now the effects of the man-made crisis, which the citizens have rejected. Nevertheless, our great strength is without a doubt the desire for civic participation, which the transitional Government must support and respond to effectively with an extreme shortage of resources.
At the same time, I would like to reiterate the State’s commitment to the communities affected by the development of the Chixoy Hydroelectric Dam. We are committed to making reparations to the affected groups and expect to begin making the first payments in the coming weeks as part of a process that we hope to bring to a successful conclusion.
I would like now to mention a few subjects relating to our foreign policy. First, I am pleased to report that we have continued to make progress in our bilateral relations with our neighbouring countries.
With respect to Belize, we have committed to appearing before the International Court of Justice to seek definitive resolution of our territorial, island and marine dispute, as both countries have agreed. We look forward to the entry into force of the 13 bilateral agreements signed in December 2014 and the protocol to the special agreement of 2008, signed in May.
With Mexico we maintain a robust, significant agenda and an unprecedented dynamic of cooperation. Recently 12 agreements were signed on economic issues, trade, border modernization and energy, in addition to addressing jointly challenges such as migration and organized crime.
With Honduras, we have made progress on a customs union, a commitment that has been pending for many years in the Central American integration process. It will be the first customs union of the American hemisphere.
Moreover, Guatemala welcomes the restoration of diplomatic relations between the United States and Cuba as an important step towards the strengthening of hemispheric cooperation. In that connection, we trust that the embargo imposed on Cuba for over 50 years will end.
We also applaud the reconciliation and the growing climate of cooperation generated among the parties separated by the Taiwan Strait. We hope that that atmosphere of cooperation can be extended to the global effort to fight climate change.
Turning now to our position on some of the challenges facing the United Nations as this session begins, I want to reiterate our deep concern over the instability in the Middle East, above all the protracted conflict in Syria. It has had a huge cost in human life and suffering, as demonstrated by the terrible images of the current migration exodus.
At the same time I would like to highlight the central role played by peacekeeping operations and to reiterate our full support for their basic principles, which remain relevant and should be preserved. Guatemala’s contribution to such missions is a testament to our strong commitment to international peace and security.
15-29946 23/33

A/70/PV.28 03/10/2015
We believe that an important step has been taken in the review and assessment of those operations through the work of the High-level Independent Panel on all aspects of United Nations peace operations, as well as the Secretary-General’s report on the implementation of the Panel’s recommendations (A/70/357), and we stand ready to start a serious discussion of all measures that could improve our contribution to peacekeeping and the success of such operations.
We agree with other delegations that the adoption of the 2030 Agenda for Sustainable Development (resolution 70/1) was an important step to carry into the future the unfinished tasks of the Millennium Development Goals. We join in the clamour for a response in the Paris Climate Summit to the enormous challenges posed by climate change and hope that it will produce a legally binding instrument. I wish to share with the Assembly the fact that Guatemala has already played its part. It has already approved some important laws and national documents to present at the Summit.
We have followed the debate on reforming the principal organs and reviewing their working methods. We recognize that the international community is faced with limited resources and a plethora of needs and vulnerable populations to deal with. While recognizing the invaluable role played by the United Nations for humankind, we warn that the Organization has been lagging in adapting to the conditions of the twenty-first century. Let us unite efforts to advance this ambitious agenda for future generations.
Faced with the loss of so many lives in conflicts around the world, as well as new threats, it is timely for Member States to ask ourselves whether we are fulfilling the promise on which the Organization was founded — “to save succeeding generations from the scourge of war”. But we reiterate our faith in the United Nations as we commemorate its 70 years, and we trust that it is in the hands of all the Member States to secure its growing relevance for the future so as to focus on peace, security and human rights.
